PER CURIAM.
In 1988 the Florida Legislature created section 766.311, Florida Statutes (Supp. 1988), dealing with appeals from awards of a deputy commissioner regarding birth-related neurological injuries. Ch. 88-1, § 70, Laws of Fla. The statute contemplates that this Court will promulgate rules governing such appeals. Because the effective date of the statute was February 8, 1988, there has been insufficient time to conduct the normal rulemaking procedures prescribed in Florida Rule of Judicial Administration 2.130. As a result, the Court referred this matter to the Appellate Rules Committee of The Florida Bar for emergency consideration.
By letter to this Court dated January 17, 1989, the committee submitted its recommendation, which is set forth in the appendix to this opinion. Additions to the existing rules are indicated by underlining. This Court hereby adopts this proposal as an emergency amendment to Florida Rules of Appellate Procedure 9.020 and 9.310, effective immediately. No petition for rehearing shall be permitted. However, any person may file with this Court within sixty days a petition seeking to change these emergency amendments in any manner.
It is so ordered.
*1143EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.
APPENDIX
Rule 9.020. Definitions
The following terms have the meanings shown as used in these rules:
(a) Administrative Action: an order of any public official, including the Governor in the exercise of all executive powers other than those derived from the Constitution, or of a deputy commissioner on a claim for birth-related neurological injuries, or of any agency, department, board or commission of the State or any political subdivision, including municipalities.
[[Image here]]
Rule 9.310. Stay Pending Review
[[Image here]]
(b) Exceptions.
[[Image here]]
(3) Deputy Commissioner Awards. The timely filing of a notice shall automatically operate as a stay pending review of an award by a deputy commissioner on a claim for birth-related neurological injuries.